Exhibit 10.1
EXECUTION COPY
[PEABODY]
SEVENTH AMENDMENT TO AMENDED AND RESTATED
RECEIVABLES PURCHASE AGREEMENT
     THIS SEVENTH AMENDMENT TO AMENDED AND RESTATED RECEIVABLES PURCHASE
AGREEMENT (this “Amendment”), dated as of May 12, 2009, is entered into among
P&L RECEIVABLES COMPANY, LLC (the “Seller”), PEABODY ENERGY CORPORATION (the
“Servicer”), the various Sub-Servicers listed on the signature pages hereto (the
“Sub-Servicers”), Market Street Funding LLC (as successor to Market Street
Funding Corporation, the “Issuer”), all LC Participants listed on the signature
pages hereto (the “LC Participants”), and PNC BANK, NATIONAL ASSOCIATION, as
Administrator (the “Administrator”) and as LC Bank (the “LC Bank”).
RECITALS
     1. The parties hereto are parties to the Amended and Restated Receivables
Purchase Agreement, dated as of September 30, 2005 (as amended, amended and
restated, supplemented or otherwise modified through the date hereof, the
“Agreement”); and
     2. The parties hereto desire to amend the Agreement as hereinafter set
forth.
     NOW THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties agree as follows:
     SECTION 1. Certain Defined Terms. Capitalized terms that are used but not
defined herein shall have the meanings set forth in the Agreement. For purposes
of this Amendment, the “Name Change Effective Date” shall mean the effective
date of the change in name of COALTRADE International, LLC to Peabody COALTRADE
International (CTI), LLC (the “Name Change”) as set forth in a certificate of
amendment to COALTRADE International, LLC’s certificate of formation and duly
filed with the Secretary of State of the State of Delaware.
     SECTION 2. Amendments to the Agreement.
     2.1 Effective as of the Effective Date (as defined below):
          (a) Clause (b) of Section 1.12 of the Agreement is hereby amended and
restated in its entirety as follows:
     (b) Each Letter of Credit shall, among other things, (i) provide for the
payment of sight drafts or other written demands for payment when presented for
honor thereunder in accordance with the terms thereof and when accompanied by
the documents described therein and (ii) have an expiry date not later than
twelve (12) months after such Letter of Credit’s date of issuance, extension or
renewal, as the case may be, and in no event later than twelve (12) months after
the Facility Termination Date. Each

 



--------------------------------------------------------------------------------



 



Letter of Credit shall be subject either to the Uniform Customs and Practice for
Documentary Credits (2007 Revision), International Chamber of Commerce
Publication No. 600, and any amendments or revisions thereof adhered to by the
LC Bank (“UCP 600”) or the International Standby Practices (ISP98-International
Chamber of Commerce Publication Number 590), and any amendments or revisions
thereof adhered to by the LC Bank (the “ISP98 Rules”), as determined by the LC
Bank.
          (b) The definition of “Alternate Rate” set forth in Exhibit I to the
Agreement is hereby amended and restated in its entirety as follows:
     “Alternate Rate” for any Settlement Period for any Portion of Capital of
the Purchased Interest means an interest rate per annum equal to: (a) 3.25% per
annum above the Euro-Rate for such Settlement Period or, in the sole discretion
of the applicable Purchaser, (b) the Base Rate for such Settlement Period;
provided, that the “Alternate Rate” for any day while a Termination Event exists
shall be an interest rate equal to the greater of (i) 3.00% per annum above the
Base Rate in effect on such day and (ii) the “Alternate Rate” as calculated in
clause (a) above.
          (c) The last sentence of the definition of “CP Rate” set forth in
Exhibit I to the Agreement is hereby amended and restated in its entirety as
follows:
     Notwithstanding the foregoing, the “CP Rate” for any day while a
Termination Event exists shall be an interest rate equal to the greater of
(a) 3.00% above the Base Rate in effect on such day and (b) the Alternate Rate
as calculated in the definition thereof.
          (d) The definition of “Eligible Receivables” set forth in Exhibit I to
the Agreement is hereby amended by (a) deleting the “and” at the end of clause
(p) in the definition thereof; (b) deleting the phrase “quality accruals.” at
the end of clause (q) of the definition thereof and substituting the phrase
“quality accruals”; and” therefor; and (c) inserting the following new clause
(r) as follows:
     (r) the Obligor of which is not the Mohave Project.
          (e) Clause (a) of the definition of “Facility Termination Date” set
forth in Exhibit I to the Agreement is hereby amended and restated in its
entirety as follows:
     (a) May 12, 2012,
          (f) The definition of “Special Obligor” set forth in Exhibit I to the
Agreement is hereby amended and restated in its entirety as follows:
     “Special Obligor” means the Navajo Project, for so long as, with respect to
such Navajo Project, (a) the agreement among the project participants requires
that upon the default of any participant, the non-

-2-



--------------------------------------------------------------------------------



 



defaulting participants are required to cure any such default, and (b) Peabody
represents and warrants that, to its knowledge, the statement set forth in
subsection (a) above is true, complete and correct. The Navajo Project shall be
deemed to be a “Special Group A Obligor” hereunder for so long as such Navajo
Project has at least one project participant with the rating of a Group A
Obligor; the Navajo Project shall be deemed to be a “Special Group B Obligor”
hereunder for so long as such Navajo Project has at least one project
participant with the rating of a Group B Obligor (but no project participants
with the rating of a Group A Obligor); the Navajo Project shall be deemed to be
a “Special Group C Obligor” hereunder for so long as such Navajo Project has at
least one project participant with the rating of a Group C Obligor (but no
project participants with the rating of a Group A Obligor or a Group B Obligor);
and the Navajo Project shall be deemed to be a “Special Group D Obligor”
hereunder for so long as such Navajo Project has no project participants with
the rating of a Group A Obligor, a Group B Obligor or a Group C Obligor.
          (g) The definition of “UCP 500” set forth in Exhibit I to the
Agreement is hereby amended and restated in its entirety as follows:
     “UCP 600” has the meaning set forth in Section 1.12 of the Agreement.
          (h) Clause (o) of Section 2 of Exhibit III to the Agreement is hereby
amended and restated in its entirety as follows:
     (o) [Reserved].
          (i) The first sentence set forth in clause (b) of Section 2 of Exhibit
IV to the Agreement is hereby amended and restated in its entirety as follows:
The Servicer and, to the extent that it ceases to be the Servicer, Peabody,
(i) shall keep its principal place of business, chief executive office and state
of formation (as such terms or similar terms are used in the applicable UCC) and
the office where it keeps its records concerning the Receivables at the address
of the Servicer set forth on Schedule IV and (ii) shall cause Peabody Holding
Company, LLC and each Originator to keep its state of formation (as such term is
defined in the applicable UCC) and the office where it keeps its records
concerning the Receivables at the applicable address set forth on Schedule IV,
in the case of Peabody Holding Company, LLC, and Exhibit E to the Sale
Agreement, in the case of any Originator or, in the case of either sub-clause
(i) or (ii) of this clause (b), upon at least 30 days’ prior written notice of a
proposed change to the Administrator, at any other locations in jurisdictions
where all actions reasonably requested by the Administrator to protect and
perfect the interest of the

-3-



--------------------------------------------------------------------------------



 



Administrator in the Receivables and related items (including the Pool Assets)
have been taken and completed.
     2.2 Effective as of the Name Change Effective Date (and provided, that if
the Name Change Effective Date shall not have occurred on or prior to August 12,
2009, the amendments contemplated by this Section 2.2 shall be null and void):
          (a) With respect to COALTRADE International, LLC, any references in
the Agreement to “COALTRADE International, LLC” shall hereinafter be deemed
references to “Peabody COALTRADE International (CTI), LLC”.
          (b) Schedule I to the Agreement is hereby amended by inserting, in the
appropriate alphabetical order, the following new definition:
     “Peabody COALTRADE Name Change Effective Date” means the effective date of
the change in name of COALTRADE International, LLC to Peabody COALTRADE
International (CTI), LLC as set forth in a certificate of amendment to COALTRADE
International, LLC’s certificate of formation and duly filed with the Secretary
of State of the State of Delaware.
     SECTION 3. Waiver. Subject to the terms set forth herein, the
Administrator, the LC Bank and the Majority LC Participants hereby waive any
violation of Section 2(b) of Exhibit IV to the Agreement arising solely from the
failure of Black Beauty Coal Company, LLC to provide thirty (30) days prior
written notice to the Administrator prior to changing the location of its books
and records relating to Receivables from 7100 Eagle Crest Blvd., Evansville, IN
47715 to 701 Market St., St. Louis, MO 63101-1826.
     SECTION 4. Representations and Warranties. Each of the Seller, the Servicer
and the Sub-Servicers hereby represents and warrants to the Administrator and
the Purchasers as follows:
     (a) Representations and Warranties. The representations and warranties made
by it in the Transaction Documents are true and correct as of the date hereof
(unless stated to relate solely to an earlier date, in which case such
representations or warranties were true and correct as of such earlier date).
     (b) Enforceability. The execution and delivery by such Person of this
Amendment, and the performance of each of its obligations under this Amendment
and the Agreement, as amended hereby, are within each of its corporate powers
and have been duly authorized by all necessary corporate action on its part.
This Amendment and the Agreement, as amended hereby, are such Person’s valid and
legally binding obligations, enforceable in accordance with its terms.
     (c) No Default. Both before and immediately after giving effect to this
Amendment and the transactions contemplated hereby, no Termination Event or
(except to the extent waived hereby) Unmatured Termination Event exists or shall
exist.
     SECTION 5. Effect of Amendment. All provisions of the Agreement, as
expressly amended and modified by this Amendment, shall remain in full force and
effect. After this

-4-



--------------------------------------------------------------------------------



 



Amendment becomes effective, all references in the Agreement (or in any other
Transaction Document) to “this Agreement”, “hereof”, “herein” or words of
similar effect referring to the Agreement shall be deemed to be references to
the Agreement as amended by this Amendment. This Amendment shall not be deemed,
either expressly or impliedly, to waive, amend or supplement any provision of
the Agreement other than as set forth herein.
     SECTION 6. Conditions Precedent to Effectiveness. This Amendment shall
become effective as of the date hereof upon receipt by the Administrator of each
of the following, each in form and substance satisfactory to the Administrator
(the “Effective Date”):
     (a) counterparts of this Amendment executed by each of the parties hereto;
     (b) counterparts of that certain amended and restated fee letter, dated as
of the date hereof, by and among the Seller, the Servicer, the Issuer and the
Administrator;
     (c) counterparts of that certain Fifth Amendment to Purchase and Sale
Agreement, dated as of the date hereof, by and among the Contributor, the
Servicer and the Originators and consented to by Issuer, the LC Bank, the LC
Participant and the Administrator; and
     (d) such other documents and instruments as the Administrator may
reasonably request.
     SECTION 7. Conditions Subsequent to Effectiveness. The continued
effectiveness of the amendments set forth in Section 2.2 of this Amendment is
subject to receipt by the Administrator, as soon as practicable but in no event
more than five Business Days after the Name Change Effective Date, of each of
the following, each in form and substance satisfactory to the Administrator:
     (a) evidence that the Servicer has caused all amendments to filed financing
statements necessitated by the Name Change to have been filed in each
jurisdiction in which the filing thereof is required or requested by the
Administrator;
     (b) a certificate of formation for Peabody COALTRADE International (CTI),
LLC, evidencing the Name Change, duly certified by the Secretary of State of the
State of Delaware;
     (c) a certificate of good standing for Peabody COALTRADE International
(CTI), LLC, duly certified by the Secretary of State of the State of Delaware;
     (d) an amended (or amendment to the) Limited Liability Company Agreement of
Peabody COALTRADE International (CTI), LLC reflecting the Name Change, duly
certified by the Secretary of Peabody COALTRADE International (CTI), LLC; and
     (e) any and all other documentation related to the Name Change, as
requested by the Administrator.
     SECTION 8. Counterparts. This Amendment may be executed in any number of
counterparts and by different parties on separate counterparts, each of which
when so executed shall be deemed to be an original and all of which when taken
together shall constitute but one and the same instrument. Delivery of an
executed counterpart of a signature page to this

-5-



--------------------------------------------------------------------------------



 



Amendment by facsimile or electronic transmission shall be effective as delivery
of a manually executed counterpart hereof.
     SECTION 9. Governing Law. This Amendment shall be governed by, and
construed in accordance with, the internal laws of the State of Illinois.
     SECTION 10. Section Headings. The various headings of this Amendment are
included for convenience only and shall not affect the meaning or interpretation
of this Amendment, the Agreement or any provision hereof or thereof.
[Signatures begin on next page]

-6-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties have executed this Amendment as of the date
first written above.

            P&L RECEIVABLES COMPANY, LLC, as Seller
      By:   /s/ Walter L. Hawkins, Jr.         Name:   Walter L. Hawkins, Jr.   
    Title:   Sr. V.P. and Treasurer        PEABODY ENERGY CORPORATION, as
Servicer
      By:   /s/ Walter L. Hawkins, Jr.         Name:   Walter L. Hawkins, Jr.   
    Title:   Sr. V.P. and Treasurer     

              S-1   Seventh Amendment to A&R RPA (Peabody)

 



--------------------------------------------------------------------------------



 



            ARCLAR COMPANY, LLC,
as Sub-Servicer
      By:   /s/ Walter L. Hawkins, Jr.         Name:   Walter L. Hawkins, Jr.  
      Title:   Sr. V.P. and Treasurer        BLACK BEAUTY COAL COMPANY, LLC
as Sub-Servicer
      By:   /s/ Walter L. Hawkins, Jr.         Name:   Walter L. Hawkins, Jr.  
      Title:   Sr. V.P. and Treasurer        CABALLO COAL COMPANY,
as Sub-Servicer
      By:   /s/ Walter L. Hawkins, Jr.         Name:   Walter L. Hawkins, Jr.   
    Title:   Sr. V.P. and Treasurer     

              S-2   Seventh Amendment to A&R RPA (Peabody)

 



--------------------------------------------------------------------------------



 



            COALSALES, LLC,
as Sub-Servicer
      By:   /s/ Walter L. Hawkins, Jr.         Name:   Walter L. Hawkins, Jr.  
      Title:   Sr. V.P. and Treasurer        COALSALES II, LLC,
as Sub-Servicer
      By:   /s/ Walter L. Hawkins, Jr.         Name:   Walter L. Hawkins, Jr.  
      Title:   Sr. V.P. and Treasurer        COALTRADE, LLC,
as Sub-Servicer
      By:   /s/ Walter L. Hawkins, Jr.         Name:   Walter L. Hawkins, Jr.  
      Title:   Sr. V.P. and Treasurer        COALTRADE INTERNATIONAL, LLC,
as Sub-Servicer
      By:   /s/ Walter L. Hawkins, Jr.         Name:   Walter L. Hawkins, Jr.   
    Title:   Sr. V.P. and Treasurer     

              S-3   Seventh Amendment to A&R RPA (Peabody)

 



--------------------------------------------------------------------------------



 



            PEABODY HOLDING COMPANY, LLC,
as Sub-Servicer
      By:   /s/ Walter L. Hawkins, Jr.         Name:   Walter L. Hawkins, Jr.  
      Title:   Sr. V.P. and Treasurer        PEABODY WESTERN COAL COMPANY,
as Sub-Servicer
      By:   /s/ Walter L. Hawkins, Jr.         Name:   Walter L. Hawkins, Jr.  
      Title:   Sr. V.P. and Treasurer        POWDER RIVER COAL, LLC
as Sub-Servicer
      By:   /s/ Walter L. Hawkins, Jr.         Name:   Walter L. Hawkins, Jr.  
      Title:   Sr. V.P. and Treasurer        TWENTYMILE COAL COMPANY,
as Sub-Servicer
      By:   /s/ Walter L. Hawkins, Jr.         Name:   Walter L. Hawkins, Jr.   
    Title:   Sr. V.P. and Treasurer     

              S-4   Seventh Amendment to A&R RPA (Peabody)

 



--------------------------------------------------------------------------------



 



            MARKET STREET FUNDING LLC, as Issuer
      By:   /s/ Doris J. Hearn         Name:   Doris J. Hearn         Title:  
Vice President        PNC BANK, NATIONAL ASSOCIATION,
as Administrator
      By:   /s/ William P. Falcon         Name:   William P. Falcon        
Title:   Vice President        PNC BANK, NATIONAL ASSOCIATION,
as the LC Bank and as an LC Participant
      By:   /s/ Richard C. Munsick         Name:   Richard C. Munsick       
Title:   Senior Vice President     

              S-5   Seventh Amendment to A&R RPA (Peabody)

 